DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the conditioning system in claim in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: duct system in claims 1-20 and the sealed system in claims 10-12 and 16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ha (US 2011/0289796).
Ha shows a dryer appliance, comprising: a cabinet (fig. 1); a drum rotatably mounted within the cabinet, the drum defining a chamber for receipt of articles for drying (fig. 1, abstract), the drum defining a drum outlet and a drum inlet to the chamber ([0006], a condensing type of dryer has a drum inlet and drum outlet); a conditioning system configured to heat and remove moisture from process air flowing therethrough [0006]; a duct system for providing fluid communication between the drum outlet and the conditioning system and between the conditioning system and the drum inlet, the duct system, the conditioning system, and the drum defining a process air flowpath ([0006], a condensing type of dryer has a drum inlet and drum outlet creating a flowpath); a blower fan operable to move process air along the process air flowpath (43); a collection tank in fluid communication with the conditioning system for receiving condensate water from process air flowing through the conditioning system (200); and a controller (600), wherein during a drying cycle, the controller is configured to: receive an input indicative of a rate at which water is removed from process air by the conditioning system (abstract); determine a moisture extraction rate indicative of a rate at which moisture is removed from articles within the chamber based at least in part on the received input indicative of the rate at which water is removed from process air by the conditioning system (abstract); and cause adjustment of one or more drying cycle settings based at least in part on the determined moisture extraction rate (abstract); .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ha as applied to claim 1 above, and further in view of Ko (US 2015/0345072).
Ha discloses the input indicative of the rate at which water is removed from process air by the conditioning system is descriptive of the flow rate of condensate water draining from process air flowing through the conditioning system to the collection tank (abstract), and wherein the controller determines the moisture extraction rate based at least in part on the flow rate of condensate water draining from process air flowing through the conditioning system to the collection tank [0079-0080] and the claimed invention except for a flow meter communicatively coupled with the controller and operable to measure a flow rate of condensate water draining from process air flowing through the conditioning system.  Ko teaches a flow meter communicatively coupled with the controller and operable to measure a flow rate of condensate water draining from process air flowing through the conditioning system (abstract) in order to provide an alternative method of determining the amount of water removed from articles of clothing without the need of a condensate collection tank.  Ha would benefit equally . 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ha as applied to claim 1 above, and further in view of Bisaro (US 10,100,460).
Ha discloses causing adjustment of the mass flow rate of the refrigerant flowing along the sealed system based at least in part on the determined moisture extraction rate [0085], the controller is configured to: cause the compressor to adjust the mass flow rate of the refrigerant flowing along the sealed system ([0085], discontinuing the drying stroke involves terminating the refrigerant flow).  Ha discloses the claimed invention except for the sealed system has a variable speed compressor operable to move the refrigerant along the sealed system.  Bisaro teaches the sealed system has a variable speed compressor operable to move the refrigerant along the sealed system in order to improve energy efficiency, especially after the warm-up period at the beginning of the drying cycle.  Ha would benefit equally from improving energy efficiency, especially after the warm-up period at the beginning of the drying cycle.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Ha with the sealed system has a variable speed compressor operable to . 

Allowable Subject Matter
Claims 15, 17-20 are allowed.
Claims 2-5, 7-9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claims 2, 7 and 15-17 include allowable subject matter because prior art could not be found to disclose the controller determines the moisture extraction rate based at least in part on the pump activation frequency with all of the limitations of claims 1 and 2, 15 and 17 or determine a fabric type of articles disposed within the chamber based at least in part on the pump activation frequency, and wherein the controller causes adjustment of the one or more drying cycle settings based at least in part on the determinations with all of the limitations of claims 1 and 7, and 13, 14 and 16.  Ha is the closest prior art and includes determining the amount of water removed from clothing and controlling operation of the dryer based on the determination.  However, the claimed invention uses a different technique to determine the amount of water removed from clothing which does not require a condensate collection tank.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.